993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin Lee WRIGHT, Plaintiff-Appellant,v.GEORGETOWN POLICE DEPARTMENT;  Lorenzo Stafford;  Carrie LeeWilliams;  Dan Furr;  Linda Ann Iszard;  John H.Waller, Jr., Judge;  Larkin V. Campbell,Defendants-Appellees.
No. 92-7182.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 22, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-91-3588-3K)
Alvin Lee Wright, Appellant Pro Se.
Carrie Lee Williams, Appellee.
Richard Lee Tapp, Jr., McNair & Sanford, P.A., Charleston, South Carolina;  William Walter Doar, Jr., McNair & Sandford P.A., Georgetown, South Carolina;  Caroline Elizabeth Callison, Leventis, Wicker, Callison & Ragsdale, Columbia, South Carolina;  Larkin Vanderbilt Campbell, Law Office of Larkin V. Campbell, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Alvin Lee Wright appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  The district court adopted the magistrate judge's recommendation to dismiss the action because Wright had not exhausted state remedies.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court but modify the judgment pursuant to 28 U.S.C. § 2106 (1988) to reflect that the dismissal is without prejudice.  Wright v. Georgetown Police Dep't, No. CA-91-3588-3K (D.S.C. Nov. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED